Order filed September 23, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00066-CV
                                     __________

                        PAUL E. SIMONS, Appellant
                                         V.
                     KAREN COLE SIMONS, Appellee


                    On Appeal from the 318th District Court
                            Midland County, Texas
                       Trial Court Cause No. FM-67,240


                                     ORDER
      Before the court is Appellant’s pro se motion for the clerk’s record and the
reporter’s record to be prepared and filed in this court and for a copy of each to be
provided free of charge to Appellant, Paul E. Simons. Appellant’s motion is moot
in part because the clerk’s record and the reporter’s record have now been filed in
this court. However, Appellant’s request for a copy of the appellate record does not
appear to be moot; we can find no documentation to indicate that Appellant, who is
representing himself in this appeal, has been provided with a copy of the record.
      Accordingly, we now abate this appeal and remand the cause to the trial
court for further proceedings. Upon remand, the trial court shall immediately cause
notice of a hearing to be given and shall thereafter conduct a hearing to determine
the following:
      1. Whether Appellant is indigent;
      2. Whether Appellant is entitled to a free appellate record due to his
         indigency; and
      3. Whether Appellant has been provided a complete copy of the appellate
         record.
      If the trial court determines that Appellant is indigent and is entitled to a free
appellate record, the trial court shall make any orders necessary to ensure that
Appellant, who is incarcerated and unable to receive an electronic copy of the
appellate record, has the opportunity to fully examine the appellate record.
      The trial court shall cause its findings and recommendations, together with
any orders it may enter regarding the aforementioned issues, to be included in a
supplemental clerk’s record to be filed in this court. Furthermore, a supplemental
reporter’s record of the proceedings shall also be prepared and filed in this
court. The supplemental clerk’s record and the supplemental reporter’s record shall
be filed with the clerk of this court on or before October 25, 2021.


                                                     PER CURIAM


September 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2